UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4498


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMAR RICHARD LEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:12-cr-00105-RBS-LRL-1)


Submitted:   January 22, 2014                     Decided:   March 7, 2014


Before WYNN and      FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bryan L. Saunders, Newport News, Virginia,                for Appellant.
Timothy   Richard  Murphy,   Special   Assistant          United  States
Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lamar Lee pled guilty to three counts of possession

with intent to distribute cocaine, cocaine base, and heroin, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2

(2012), and to one count of being a felon in possession of a

firearm,     in      violation      of    18   U.S.C.       §§ 922(g)(1),          924(a)(2)

(2012).         The    district      court     sentenced          Lee    to     188     months’

imprisonment on the drug counts and 120 months’ on the firearm

count, all to run concurrently.                     On appeal, Lee’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), certifying that there are no meritorious grounds for

appeal    but       questioning     whether        Lee’s    sentence       is    reasonable.

Lee has filed a pro se brief arguing that the district court

abused     its       discretion      by    failing         to    sua     sponte       order    a

competency hearing.            We affirm.

             Lee contends that statements made by his counsel and

the Government, the district court’s decision to order a mental

health     evaluation          in   the     judgment,           and     Lee’s     subsequent

diagnosis of schizophrenia required the district court to hold a

competency          hearing.        To    prevail     on        his    claim,     Lee     “must

establish that the trial court ignored facts raising a bona fide

doubt regarding [his] competency.”                    United States v. Moussaoui,

591 F.3d 263, 291 (4th Cir. 2010).                     There is no fixed standard

for   when      a    competency      evaluation       must       be     ordered,      and     the

                                               2
court’s decision in this regard is reviewed for an abuse of

discretion.         Id.     Upon examination, Lee is not arguing that he

was incompetent to stand trial but that his mental health was a

mitigating     factor       at     sentencing      for    his    offenses.      We      have

thoroughly reviewed the record and conclude that none of the

statements on which Lee relies raised a bona fide doubt about

his competency.

            Next,         counsel    questions      the    reasonableness      of    Lee’s

sentence.      We review a sentence for reasonableness, applying an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38,   51   (2007).          We     “first    ensure       that    the   district     court

committed no significant procedural error, such as failing to

[properly] calculate . . . the Guidelines range, . . . failing

to    consider       the     [18     U.S.C.]       § 3553(a)       [(2012)]     factors,

selecting      a    sentence        based    on    clearly       erroneous    facts,     or

failing to adequately explain the chosen sentence.”                          552 U.S. at

51.     When       considering      the     substantive      reasonableness        of   the

sentence,      we      “take        into     account       the     totality     of      the

circumstances.”            Id.      If the sentence is within or below a

properly calculated Guidelines range, we presume on appeal that

the sentence is reasonable.                  United States v. Yooho Weon, 722

F.3d 583, 590 (4th Cir. 2013).

            We       conclude        that    the     district       court     accurately

calculated the applicable Guidelines range and did not commit

                                              3
procedural     error       when    sentencing        Lee.        See    United      States   v.

King, 673 F.3d 274, 281-83 (4th Cir.) (holding that Alford ∗ pleas

count in calculating criminal history), cert. denied, 133 S. Ct.

216 (2012).         We also conclude that the district court provided

sufficient     reasons       for    its   within-Guidelines             sentence,      basing

its sentence on Lee’s recidivism, the seriousness of his crimes,

the   danger       that    he     posed   to       the    public,      and    the    lack    of

mitigating        factors.          Given      the       district       court’s      thorough

explanation of its reasons, Lee has not rebutted the presumption

of reasonableness that attaches to a within-Guidelines sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

We therefore affirm the district court’s judgment.                                 This court

requires that counsel inform Lee, in writing, of the right to

petition     the    Supreme       Court   of       the    United     States    for    further

review.      If     counsel       believes     that       such   a     petition     would    be

frivolous, but Lee nonetheless requests a petition be filed,

counsel     may    move     in    this    court      for     leave     to    withdraw    from

representation.           Counsel’s motion must state that a copy thereof

was served on Lee.

             We dispense with oral argument because the facts and

legal     contentions       are    adequately            presented     in    the    materials

      ∗
          North Carolina v. Alford, 400 U.S. 25 (1970).



                                               4
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5